Citation Nr: 0418716	
Decision Date: 07/14/04    Archive Date: 07/27/04

DOCKET NO.  01-09 157A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. L. Wright, Counsel




INTRODUCTION

The veteran had active service from May 1975 to May 1979.

This appeal arises from a February 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York.  In this decision, the RO denied the 
veteran's claim for entitlement to service connection for 
post-traumatic stress disorder (PTSD).  

In written contentions prepared by the veteran's 
representative in February 2004, the issue of entitlement to 
service connection for a psychiatric disability other than 
PTSD was raised.  A review of the claims file indicates that 
this issue is not properly before the Board of Veterans' 
Appeals (Board) at the present time and that it is not 
inextricably intertwined with the issue on appeal.  
Therefore, this matter is referred to the RO for the 
appropriate action.


FINDINGS OF FACT

1.  Evidence sufficient for an equitable decision of the 
issue decided below has been obtained.

2.  The veteran did not engage in combat with an enemy.

3.  The contemporaneous military evidence does not support 
the allegation that the veteran experienced combat or other 
in-service stressors.

4.  The most probative medical evidence does not support a 
diagnosis of PTSD related to in-service stressors.




CONCLUSION OF LAW

The criteria for service connection for PTSD have not been 
met.  38 U.S.C.A. §§ 1131, 1154(b), 5103, 5103A, 5107 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304(f) 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Initially, the Board is satisfied that all relevant facts 
regarding the issue of entitlement to service connection for 
PTSD have been properly developed and no further assistance 
to the veteran is required in order to comply with the duty 
to notify or assist.  See 38 U.S.C.A. §§ 5103, 5103A, 5107(a) 
(West 1991 & 2002).  As discussed below, the development 
conducted by VA in this case fully meets the requirements of 
the old provisions of 38 U.S.C.A. § 5107(a) (West 1991) and 
the new provisions of 38 U.S.C.A. §§ 5103, 5103A (West 2002).  
See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  The 
recent publication of new regulations implementing the 
Veterans Claims Assistance Act of 2000 (VCAA) does not 
require further development because, "the provisions of (the 
new regulations) merely implement the VCAA and do not provide 
any rights other than those provided by the VCAA."  66 
Fed.Reg. 45620, 45629 (Aug. 29, 2001); see also 38 C.F.R. 
§ 3.159.  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application. 

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant, and to ask a claimant to provide any evidence 
in his or her possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); See Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  In letters issued 
in June 2000, July 2000, September 2000, and October 2002, VA 
informed the veteran of the actions he must take and the type 
of evidence required in order to establish his current claim.  
The letters of June 2000 and October 2002 specifically 
informed the veteran that to be awarded service connection 
for PTSD he must submit evidence of a current diagnosis of 
PTSD, that this disorder was incurred or the result of his 
military service, and medical evidence that would link this 
disorder to his military service.  These letters also 
notified the veteran of the type of actions that were 
required of him, to include his identification of pertinent 
evidence and his own attempt to obtain and forward this 
evidence to VA.  The letter of June 2000 specifically 
requested that the veteran submit detailed information 
regarding his alleged in-service stressors.  He was informed 
that it was his responsibility to submit such evidence to VA.  
These letters also informed him of the development that would 
be completed by VA in substantiating his claim, to include 
obtaining pertinent medical records and a VA examination, if 
appropriate.  

In a letter of February 2001, the Statement of the Case (SOC) 
of October 2001, and the Supplemental Statements of the Case 
(SSOC) of December 2003 and January 2004, VA specifically 
notified the veteran of the evidence that it had considered.  
The SOC and SSOCs also notified the veteran of the pertinent 
laws and regulations and the reasons and bases for VA's 
decision.  Specifically, the SOC and SSOCs notified him of 
the law and regulations governing the grant of entitlement to 
service connection for a disease or injury, to include PTSD.  
He was also notified in June 2000 of the old laws and 
regulations governing VA's duty to notify and assist and the 
new laws and regulations in the SOC of October 2001.  He and 
his representative were given an opportunity to comment on 
VA's decisions and its reasons and bases.  Based on the above 
analysis, the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)(1) have been met.  

Third, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. 
§§ 5107(a), 5103A; 38 C.F.R. § 3.159(c).  Records pertinent 
to the current claim in the possession of the Federal 
government have been obtained, to include military and all 
identified VA medical records.  38 U.S.C.A. § 5103A(c); 38 
C.F.R. § 3.159(c)(2), (3).  The veteran's ex-spouse claimed 
in August 2002 that the veteran was receiving a Social 
Security Administration (SSA) benefit.  However, she did not 
indicate what type of SSA benefits the veteran received.  The 
veteran has not alleged that he has filed claims for, or is 
currently in receipt of, Workers' Compensation or SSA 
disability benefits, and there is no indication that other 
Federal department or agency records exist that should be 
requested.  See 38 U.S.C.A. § 5106.  Thus, there is no 
substantiation that the veteran has pertinent evidence 
regarding his claim in the possession of SSA or any other 
government agency.  

Regardless, the veteran has failed in recent months to assist 
VA in developing his claim.  He failed to report for a VA 
hearing scheduled in September 2003 and, in January 2004, his 
representative indicated that it no longer could reach the 
veteran and lost all contact with him.  By letter of June 
2000, the veteran was specifically informed that VA would 
obtain relevant SSA records if they were identified by him.  
According to 38 U.S.C.A. § 5107(a), a claimant has the 
responsibility to present and support a claim for VA 
benefits.  See 38 C.F.R. § 3.159(c)(2) (A claimant must 
cooperate fully with VA's reasonable efforts to obtain 
relevant records from a federal agency or department...the 
claimant must provide enough information to identify and 
locate the existing records.)  See Wood v. Derwinski, 1 Vet. 
App. 190, 191 (1991) (The duty to assist is not always a one-
way street.  If a veteran wishes help, he cannot passively 
wait for it in those circumstances where he may or should 
have information that is essential in adjudicating a claim.)  
As the veteran is unresponsive to VA's and his 
representative's inquiries, further development to identify 
whether pertinent SSA evidence is in existence would be 
futile.

The veteran has alleged that his true service personnel and 
medical records have been destroyed by the military to cover 
up his activity with the U. S. Air Force's Office of Special 
Investigations (OSI) during his military service.  Both the 
National Personnel Records Center (NPRC) and the service 
department have informed VA that the service records obtained 
are all that can be located.  The service department 
indicated in June 2002 that there was no evidence within its 
records that would substantiate the veteran's claimed medical 
and personnel actions.  As the appropriate government 
agencies and departments have attested that the alleged 
records do not exist, and in fact the veteran himself 
acknowledges that such records do not currently exist, 
further development of the service records would be futile.  
See 38 C.F.R. § 3.159(c)(2) (Cases in which VA may conclude 
that no further efforts are required include those in which 
the Federal department or agency advises VA that the 
requested records do not exist or the custodian does not have 
them.)  Finally, based on the analysis below, the Board finds 
that the veteran's claimed in-service stressors are 
implausible and there is convincing evidence that he has 
consciously misled VA personnel in an attempt to be awarded 
VA disability compensation.  An attempt to verify obviously 
implausible and false allegations would needlessly waste 
federal government resources.

In addition, the veteran was afforded VA psychiatric 
examinations in connection with this claim in January 2002 
and September 2003.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  These VA examiners reported the veteran's 
medical history, conducted psychological testing, noted their 
examination findings, and provided the appropriate diagnoses 
and etiological opinions.  In addition, the examiner of 
January 2002 clearly indicated that he had reviewed the 
medical history contained in the claims file.  Therefore, 
these examinations are fully adequate for providing evidence 
regarding the existence and etiology of the veteran's current 
psychiatric disability.  

The veteran has identified private medical treatment and 
these records were obtained on numerous occasions during the 
pendency of this appeal.  It appears that VA has obtained all 
private treatment pertinent to the issue on appeal.  The 
veteran has received numerous letters from VA requesting 
identification of pertinent private medical evidence (or 
submission of the evidence itself) and he was notified in the 
SOC and SSOCs of the evidence obtained by VA regarding this 
claim.  Neither the veteran nor his representative has 
alleged that any pertinent private medical evidence is 
missing from the file.  As it appears that VA has obtained 
all pertinent private medical evidence, there is no duty on 
VA to notify the veteran of an inability to obtain identified 
private records.  See 38 U.S.C.A. § 5103A(b)(2), (3); 38 
C.F.R. § 3.159(e).  Again, due to the veteran's recent lack 
of cooperation in the development of his claim, further 
attempts to identify and obtain pertinent evidence would be 
futile.

The veteran's representative argued in February 2004 that VA 
has failed to fulfill its duty to notify and assist the 
veteran under the provisions of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159.  The representative specifically argued 
that VA has failed to inform the veteran of the evidence 
required to substantiate his claim and what evidence VA would 
seek to obtain and what evidence the veteran was responsible 
for obtaining.  However, the representative failed to 
indicate a specific failure in the duty to assist committed 
by VA in the current case.  In fact, the representative's 
arguments in the February 2004 Brief appear to be merely 
boilerplate without any specific references to the facts of 
the current case.  As noted above, VA on numerous occasions 
has in fact conducted the required notification and 
development.  Finally, as discussed above, further 
development in this case would be futile due to the veteran's 
own lack of cooperation.  

A review of the claims file indicates that the veteran 
requested a hearing before a traveling Veterans Law Judge 
(VLJ) of the Board in his substantive appeal (VA Form 9) 
received in November 2001.  He was informed by the RO in 
March 2003 that a travel Board hearing could take up to two 
years to reach the RO and asked if he would rather have a 
hearing before a local VA Decision Review Officer (DRO).  The 
veteran withdrew his request for a Board hearing in March 
2003 and, instead, requested a hearing before the DRO.  He 
was notified by VA in early September 2003 by a letter issued 
to his last reported address (reported in a request for 
waiver of recovery of a VA overpayment received in July 
2003).  The hearing was scheduled for late September 2003.  
In mid-September 2003, the veteran's representative requested 
that this hearing be postponed.  This request was denied by 
the RO and the veteran's representative was informed of this 
decision two days later.  The veteran failed to report for 
his scheduled hearing.  He has not requested that this 
hearing be rescheduled or presented good cause why he failed 
to appear for this hearing.  The veteran has not directly 
contacted VA since March 2003 and his representative reported 
in January 2004 that it has lost all contact with him.  By 
letter of January 2004, VA informed the veteran that his case 
was being forwarded to the Board and, in effect, that it 
would not undertake any further development in his claim.  
Based on the above analysis, the Board finds that VA has 
obtained all evidence allowed within the context of the 
veteran's cooperation. 

In Paralyzed Veterans of Am. v. Sec. of Veterans Affairs, 345 
F.3d 1334, 1344-47 (Fed. Cir. 2003), the United States Court 
of Appeals for the Federal Circuit (CAFC) invalidated the 30-
day response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The CAFC made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Sec. of Veterans Affairs, 327 F.3d 1339, 1348 
(Fed. Cir. 2003) (Reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCCA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  

In the letter issued to the appellant in October 2002 that 
discussed the requirements of the VCAA, the RO requested that 
he submit information identifying pertinent evidence, or the 
evidence itself, to the RO within 30 days.  Regardless, the 
provisions of the Veterans Benefits Act of 2003 now allow VA 
to complete decisions prior to the one year appeal period 
under 38 U.S.C.A. § 5103(b)(1).  See Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 701(b), 117 Stat. 2651 (Dec. 16, 
2003) (to be codified at 38 U.S.C.A. § 5103(b)(3)).  This 
provision was made retroactively effective from November 9, 
2000.  Id. at § 701(c).

To the extent that VA in anyway has failed to fulfill any 
duty to notify and assist the appellant, the Board finds that 
error to be harmless.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. Jan. 7, 2001) (The "harmless error doctrine" is 
applicable when evaluating VA's compliance with the VCAA).  
Of course, an error is not harmless when it "reasonably 
affected the outcome of the case."  ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  

The United States Court of Appeals for Veteran Claims' 
(Court) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004) held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In February 2001, the 
RO initially denied the claims on appeal.  He was not 
informed of VA's new duty to assist provisions until October 
2003.  Because the VCAA notice in this case was not provided 
to the appellant prior to the initial AOJ adjudication 
denying the claim, the timing of the notice does not comply 
with the express requirements of the law as found by the 
Court in Pelegrini.  While the Court did not address whether, 
and, if so, how, the Secretary can properly cure a defect in 
the timing of the notice, it did leave open the possibility 
that a notice error of this kind may be non-prejudicial to a 
claimant.  

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  Pelegrini, supra.  On the 
other hand, the Court acknowledged that the Secretary could 
show that the lack of a pre-AOJ decision notice was not 
prejudicial to the appellant.  Id. ("The Secretary has 
failed to demonstrate that, in this case, lack of such a pre-
AOJ-decision notice was not prejudicial to the appellant.") 

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the AOJ provide a 
pre-initial adjudication notice.  The only way the AOJ could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would be 
an absurd result, and as such it is not a reasonable 
construction of 38 U.S.C.A. § 5103(a).  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C.A. § 7261(b)(2); see also Conway, 
supra. (There is no implicit exemption for the notice 
requirements contained in 38 U.S.C.A. § 5103(a) from the 
general statutory command set forth in section 7261(b)(2) 
that the Veterans Claims Court shall "take due account of 
the rule of prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C.A. § 7104(a), all questions in a 
matter which under 38 U.S.C.A. § 511(a) are subject to 
decision by the Secretary shall be subject to one review on 
appeal to the Secretary, and such final decisions are made by 
the Board.  Because the Board makes the final decision on 
behalf of the Secretary with respect to claims for veterans 
benefits, it is entirely appropriate for the Board to 
consider whether the failure to provide a pre-AOJ initial 
adjudication constitutes harmless error, especially since an 
AOJ determination that is "affirmed" by the Board is 
subsumed by the appellate decision and becomes the single and 
sole decision of the Secretary in the matter under 
consideration.  See 38 C.F.R. § 20.1104.  There simply is no 
"adverse determination," as discussed by the Court in 
Pelegrini, for the appellant to overcome.  See Pelegrini, 
supra.  Similarly, a claimant is not compelled under 
38 U.S.C.A. § 5108 to proffer new and material evidence 
simply because an AOJ decision is appealed to the Board.  
Rather, it is only after a decision of either the AOJ or the 
Board becomes final that a claimant has to surmount the 
reopening hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant in October 2002 
was not given prior to the first AOJ adjudication of the 
claim, the notice was provided by the AOJ prior to the 
transfer and certification of the appellant's case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  In this regard, while perfection is an 
aspiration, the failure to achieve it in the administrative 
process, as elsewhere in life, does not, absent injury, 
require a repeat performance.  Miles v. M/V Mississippi 
Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).  

Based on the above analysis, the Board determines that no 
reasonable possibility exists that further assistance would 
aid in the substantiation of the appellant's claim.  
38 U.S.C.A. 5103A.  In addition, as the appellant has been 
provided with the opportunity to present evidence and 
arguments on his behalf and availed himself of those 
opportunities, appellate review is appropriate at this time.  
See Bernard, supra.


Factual Background

The veteran was given a military entrance examination on May 
6, 1975.  This examination was conducted at a military 
enlistment center in Phoenix, Arizona.  Based on his date of 
birth of November [redacted], 1957, he was approximately 17 and a 
half years old at the time of his enlistment.  His Report of 
Medical History failed to note any medical history of 
psychiatric symptoms.  His psychiatric evaluation was 
reported to be normal.

His service dental records indicate that he underwent initial 
dental examination on May 29, 1975 at Lackland Air Force Base 
(AFB) in Texas.  His dental records then indicate that they 
were transferred to Offutt AFB in Nebraska on August 21, 
1975.  They were again transferred to Vandenburg AFB in 
California on May 4, 1976.

The service medical records noted regular treatment for the 
veteran's gastrointestinal complains throughout his military 
service.  The veteran was initially seen for his abdominal 
complaints in September 1975 at Offutt AFB.  He reported a 
similar episode of epigastric pain one year before.  An 
October 1975 outpatient record noted the veteran had a 
history of one to two duodenal ulcers.  An upper 
gastrointestinal X-ray taken that same month found evidence 
of healed duodenal ulcers.  The veteran continued to receive 
follow-up care for his gastrointestinal complaints at Offutt 
AFB from September through March 1976.  In December 1975, he 
complained of problems sleeping for the past two months.  In 
the past, he reported good results with over-the-counter 
sleep medication.  He indicated that there was no apparent 
reason for his decreased sleep.  He was referred to the 
mental health clinic for his sleep problems.  

The veteran was initially seen for gastrointestinal 
complaints at the Vandenburg AFB in June 1976.  At Vandenburg 
AFB, he periodically reported to sick call from June 1976 to 
February 1979 for various acute problems to include 
gastrointestinal complaints, cystitis, low back pain, upper 
respiratory infection, left toe contusion, and periodic 
hearing tests.  An X-ray taken in December 1976 noted active 
ulcers in the stomach.  The impression was peptic ulcer 
disease in the duodenal bulb.  In June 1977, the veteran was 
seen for a shallow corneal abrasion to the inferior left eye 
from a possible metal foreign body.  In December 1977, he was 
seen at the emergency room (arriving in a privately owned 
vehicle) for complaints of eye irritation.  In February 1979, 
the veteran was again seen in the emergency room (arriving in 
a privately owned vehicle with a friend) complaining of eye 
irritation from wind blowing a foreign body into his eye.  
The assessment was foreign body in cornea of the right eye.  
A clinical record from July 1978 noted a diagnosis of 
duodenal ulcer with melena.  The veteran was released for 
duty.

Occupational histories taken of the veteran in March 1977, 
November 1976, and August 1978 noted that his military 
specialty had exposed him to grinding, welding/soldering, 
metal cleaning/etching, metal forming/machining, 
asbestos/fiberglass, heavy metals, petroleum products, strong 
acids, sealants/epoxies/adhesives, and lead.  He reported 
that he had sought medical treatment for eye injuries, 
ulcers, and back complaints.  All three histories indicate 
that they were prepared at the U. S. Air Force hospital on 
Vandenburg AFB.

The veteran was given a military separation examination in 
March 1979.  He did not report any medical history of 
psychiatric complaints.  He did report in-service medical 
histories of duodenal ulcer, right eye injury, and low back 
pain.  The examiner summarized that the veteran's duodenal 
ulcer bleeding began in December 1975 secondary to an 
allergic reaction to aspirin.  On examination, his 
psychiatric evaluation was normal.  

The veteran's Department of Defense (DD) Form 214 (Report of 
Separation from Active Duty) indicated that his primary 
military occupational specialty (MOS) was as a metal 
fabricating specialist.  It was indicated that he had no 
foreign or overseas service.  There is no indication that the 
veteran received training or worked as a military policeman 
or any type of undercover agent.  An initial Air Force record 
indicates that the veteran enlisted in the U. S. Air Force 
Reserve on May 14, 1975 for a six-year commitment, however, a 
subsequent record indicates that he then enlisted in active 
duty with the Air Force on May 23, 1975.  The available 
service personnel records are clear that the veteran began 
active military service in May 1975.  

The veteran's U. S. Air Force (AF) Form 909s (Airman 
Performance Report) were obtained.  The initial performance 
report indicated that the evaluation period commenced in late 
May 1979 and extended to November 1976, a period that was 
indicated to consist of 208 days.  The other periods were 
noted to be from November 1976 to January 1979.  During this 
entire period he worked at the 4392nd Civil Engineer Squadron 
at Vandenburg Air Force Base (AFB) (Strategic Air Command) in 
California.  These were signed by his supervisors Staff 
Sergeant H.D.C, Master Sergeant G.W.H., and civilian employee 
D.L.B.  His duties were variously described as "Base, Sheet 
Metal Specialist.  Fabricates, installs and repairs general 
sheet metal utility and building parts, articles and 
assemblies...Designs, fabricates and installs sheet metal parts 
and components using hand and power tools, and related 
equipment.  Interprets sketches and blueprints, repairs sheet 
metal parts, components and conducts on the job training for 
other airmen."

The veteran was seen in June and July 1979 at the VA Medical 
Center in Tucson, Arizona for a traumatic right knee injury.  
He indicated that he had sustained a right knee injury in 
April 1979, which was reported on different records as an 
automobile accident, motor vehicle accident, or a motorcycle 
accident.  In one outpatient record he claimed that this 
accident had happened during his terminal leave from the 
military.  The veteran noted that he had reinjured the knee 
in early June 1979.  He indicated that the initial injury had 
been treated at Luke AFB in Arizona and an X-ray was negative 
with no evidence of fracture.  The veteran was referred to 
the VA facility as the Air Force facility lacked an 
orthopedic department.

The veteran was afforded a VA psychiatric examination in 
August 1994.  He claimed that during his military service he 
worked for the U. S. Air Force's OSI and was assigned to 
infiltrate drug trafficking rings in the military.  He 
asserted that this duty was very stressful and he endured 
threats of violence to himself and his family from suspects 
he had helped convict.  The veteran contended that his 
chronic ulcer disorder that developed during his military 
service was a result of this psychological stress.  It was 
noted by the veteran that his stress became so severe that he 
went absent without leave (AWOL), but was later allowed to 
return to base.  He was seen by a military psychiatrist who 
prescribed medication and the veteran was allowed to stay 
with his mother (apparently living in Missouri) from the time 
he went AWOL until his separation from the military.  The 
only time he returned to base was to testify at the trials of 
the suspects he had helped arrest.  Since his release from 
the military, the veteran indicated that he continued to 
suffer with symptoms of ulcers and anxiety.  The diagnosis 
was "psychological symptoms affecting medical condition.  
The medical condition being his duodenal ulcer."

A statement from the veteran's "Co-partner" in an 
environmental systems business was received in March 1998.  
He appears to indicate that the veteran was forced to 
withdraw from this business due to his "personal and 
physical conditions."  VA outpatient record dated in 
September 1998 noted the veteran's medical history included a 
"psych-paranoia" condition.  

The veteran was hospitalized at a VA facility from February 
to March 1999 for psychiatric complaints.  His life stressors 
were reported to be his current financial hardship, severe 
pain from a right knee disability, and stress/fear arising 
from his work in the military with OSI.  The veteran asserted 
that he was fearful that someone he had helped convict and 
put in prison would be released and seek to harm him or his 
children in reprisal.  He claimed that he had suffered with 
PTSD symptoms since his work in the military.  The veteran 
reported that on one occasion he pulled a gun on himself and 
his commander.  He asserted that this episode led to an in-
service diagnosis of PTSD, being sent for eight months of 
"debriefing", and then sent home.  The final diagnoses 
included depressive disorder secondary to chronic pain, and a 
personality disorder not otherwise specified (NOS).

An April 1999 VA outpatient record noted a diagnosis of 
depressive disorder (NOS) secondary to chronic knee pain.  In 
outpatient records of May 1999, the veteran complained of 
psychiatric symptoms.  He felt that these symptoms had been 
caused or aggravated by his severe right knee pain.  An 
outpatient record of July 1999 noted the veteran's reported 
military history included working as an undercover narcotics 
agent resulting in him testifying at 28 court martial 
hearings that involved "ranking officers", and serving in 
Vietnam where he had to search corpses for opium.  He claimed 
that he dreamed of these events and would awake smelling 
bodies.  The provisional diagnosis was a history of psychosis 
and to rule out PTSD.  A separate outpatient record of July 
1999 noted the veteran's report of being treated for paranoid 
schizophrenia in 1976.  He had a history of depression and 
anxiety.  The assessments included depression, anxiety, and 
PTSD.

In a written statement of August 1999, the veteran again 
claimed that he had worked as an undercover agent for OSI 
during his military service to help infiltrate a drug ring.  
He claimed that this job led to death threats and actual 
attempts were made on his life in 1976, 1977, and 1979.  
Because of these threats on his life, he was hidden by the U. 
S. Air Force and only appeared in public for the trials of 
the suspects he had apprehended.  He claimed that an attempt 
on his life in 1979 had led to a high-speed car chase and 
crash which had caused his current right knee disability.  

The veteran was given a VA psychiatric examination in early 
September 1999.  He again reported conducting undercover 
investigations for OSI during his military service and having 
to undergo stress from this work and threats from suspects he 
had identified.  He claimed that he had moved frequently 
during his life because of threats of violence against him 
from drug dealers.  The diagnosis was chronic and acute 
paranoid schizophrenia.  However, the examiner noted that the 
veteran had symptoms of PTSD related to his military service 
that over the past 25 years had developed into a chronic 
psychotic condition.

Upon his VA examiner's recommendation, the veteran was 
hospitalized at a VA facility in September 1999.  On his 
initial evaluation, he elaborated on the attempt on his life 
in 1979.  He claimed that he had been driving a golf cart 
that had overturned.  His pursuers apparently thought he was 
killed in the accident and left him for dead.  During an 
inpatient psychiatric evaluation, the veteran again noted his 
work as a military undercover narcotics agent.  He also noted 
that he had experienced psychiatric symptoms since the age of 
17 and that he had abused alcohol, heroin, opium teas, and 
LSD during his military service.  The veteran told a VA nurse 
that he currently used marijuana two to three times a week.  
The diagnoses included a history of paranoid schizophrenia 
disorder verses schizoaffective disorder, and PTSD.  A 
separate inpatient note indicated that the veteran had a 
history of schizophrenia since the age of 17.  A psychiatric 
evaluation of mid-September 1999 noted the veteran became 
agitated when he was informed he was being considered for 
discharge.  He felt that he had not received the appropriate 
treatment for his right knee disorder/pain and that this 
disorder aggravated his mental health and prevented him from 
obtaining employment.  The examiner commented that the 
veteran's chronic pain stimulated reversion to paranoid 
ideation.  It was questionable if schizophrenic basis was 
involved or whether purely paranoid ideation secondary to 
stressors alone.  The discharge summary for his 
hospitalization noted that the details of the veteran's 
alleged attempts on his life were questionable enough to make 
his accuracy uncertain.  The final diagnoses were a history 
of paranoid schizophrenia, PTSD, and "Cluster B traits" of 
a personality disorder.

A VA psychiatric evaluation was afforded the veteran in 
November 1999.  He appeared very hostile and blamed VA for 
the severity of his right knee disorder.  He reported 
auditory hallucinations that told him to commit acts of 
violence against drug dealers.  The veteran also reported 
that his girlfriend's husband was stalking him, but the 
police refused to issue a restraining order because they told 
him he was crazy.  He refused to comment on whether he had 
any suicidal or homicidal ideation.  The diagnoses were 
dysthymia, possible PTSD, history of schizophrenia, and mixed 
personality disorder.  The examiner commented that Axis II 
traits were more prominent and that the Axis I diagnoses were 
questionable.  The veteran was referred to the VA police due 
to threats of violence.

In a Report of Contact of January 2000, the veteran (through 
his representative) told VA that the military records 
verifying his undercover work in the military were sealed and 
that VA would be unable to obtain them from the military.  In 
responses to request to verify the veteran's undercover work 
and participation in military court martial, the NPRC 
informed VA in March 2000 that there was nothing in the 
veteran's military personnel file that verifies undercover 
work or work as a drug informant.  His listed MOS was as a 
metal fabricating specialist.  

In a typed statement of March 2000, the veteran described his 
undercover work for the military.  He claimed he had started 
to work for OSI the first time he was hospitalized for a 
bleeding ulcer at Offutt Air Force Base (AFB) in 1975.  He 
claimed that this work consisted of him wearing a microphone 
with OSI agents nearby recording all transactions.  He would 
then pose as a drug user and buy illegal drugs from various 
military personnel.  After the purchase, he would travel to a 
location where he would give the drugs to the OSI agents.  
This activity continued until 1976.  At that time, he was 
arrested with the other suspects and placed in jail.  Three 
days after the arrest, an attempt was made on his life and 
OSI removed him from the base and placed him in "airmen 
threat staties."  Thirty days after this attempt on his 
life, he was put in a hospital for treatment of paranoia and 
remained hospitalized for three months.  Towards the end of 
1976 he was allowed to live with his mother in Phoenix, 
Arizona where he received mental therapy.  He continued to 
live with his mother for six months.  During the middle of 
1977, he participated in the courts martial of the drug ring 
suspects at Offutt AFB.  In 1977, he went to Luke AFB to 
receive his military pay and another attempt was made on his 
life.  He was then sent to Vandenburg AFB in April 1978 and 
was soon hospitalized for a bleeding ulcer.  During his 
"terminal leave" at his mother's house in 1979, he began to 
receive death threats.  He reported these threats to OSI, but 
was told he would receive no protection or help.  In 
September 1979, he traveled to Luke AFB to meet with OSI 
agents concerning the ongoing threats to his life.  On 
leaving this base, a car began to follow his and eventually 
bumped his car as he was making a turn.  This caused his car 
to overturn and left him with a right knee injury/disability.

In April 2000, the veteran submitted a typed statement with a 
copy of a photograph attached.  He claimed that the 
photograph proved that he had been sent to Vietnam in 1975 to 
uncover the transportation of opium to the U. S. from 
Vietnam.  He claimed that the OSI investigation he was 
involved in regarded a drug ring that operated overseas and 
in several states.  The veteran alleged that he developed 
ulcers and contracted "agent orange" soon after his return 
from Vietnam in 1975.  He alleged that the U. S. Government 
was withholding or had destroyed information and records of 
this operation.  The photograph shows a soldier crouched in 
high grass holding a rifle (M-16) at the ready.  He does not 
appear to wear any helmet or load bearing equipment.  There 
is what appears to be a military tent and communication truck 
in the background.  The photograph caption reads "AMN DIAZ 
PREPARES TO DEFEND THE C-TEAM AREA FROM ATTACK."  The word 
"C-TEAM" is ineffectively marked out by a black marker.  A 
written statement from the veteran received in May 2000 again 
noted his claim that he had military service in Vietnam in 
1975 at which time he was exposed to an herbicide known as 
Agent Orange.

In May 2000, the NPRC provided VA with the veteran's service 
personnel records.  It informed VA that there was no record 
of the veteran being exposed to toxic herbicides.  

A private outpatient record of June 2000 indicated that the 
veteran had reported a medical history that included PTSD and 
paranoid schizophrenia.  He also felt that his prescribed 
medication had caused him to develop a very aggressive 
personality.  The assessment was PTSD and paranoid 
schizophrenia.

The veteran provided a stressor statement to VA in July 2000.  
He related a story similar to that noted in his statement of 
March 2000.  He claimed that he worked at his MOS position 
from 7:00 a.m. to 4:30 p.m. and then participated in OSI 
investigations from 8:00 p.m. to 3:00 or 5:00 a.m. the next 
morning.  This work happened between September 1975 and 
August 1976 on Offutt AFB in Omaha, Nebraska.  He indicated 
that during one of these investigations he boarded a large 
aircraft and flew for 16 to 17 hours, landing on a dirt 
runway (presumably in Vietnam).  A helicopter with the 
narcotic dealers under investigation onboard took him on a 
45-minute ride from this airstrip to a clearing in the 
jungle.  The veteran than wrote:

Please review the copy of the picture, 
this picture was taken by O.S.I...The tent 
you see was already there.  Inside the 
tent were approximately 150 body bags 
with dead solders who were M.I.A.'s.  The 
body's were used to transport raw opium 
to the U.S.A...When they were finish and 
the bags all gone and loaded up...The 
helicopter drops us off back at the 
airplane the body bags were already 
loaded on the plane...The smell in the 
plane has never left me yet.  I will 
never forget that smell!!!...When we back 
to the U.S.A. we landed some where in 
U.S.A?...A huge truck was there with a 
special fork left type of vehicle.  The 
body bags were then unloaded to the 
truck.  Another truck would arrive only 
to dump the bodys into a huge pit.  The 
smell!!!  The bodys were then burned and 
covered over with dirt and various debre.  
(Sic)

The veteran alleged that this incident happened in August 
1976.  He claimed that from March 1977 to February 1979 he 
participated in numerous courts martial of suspected drug 
dealers.  He indicated that during this time he was stationed 
at Vandenberg AFB and traveled on temporary duty assignment 
to Offutt AFB to participate in the courts martial.  He 
claimed that from September 1975 to at least March 1977 he 
was stationed at Offutt AFB.  He asserted that an attempt was 
made on his life at Luke AFB in Arizona in March 1979.  

A private psychological/social assessment conducted in August 
2000 noted the veteran's claimed history of "traumatic 
experiences in military pursuing drug dealers" and 
"military experiences in Vietnam."  The diagnostic 
impressions were depression, PTSD, and schizophrenia-paranoid 
type.  During a private orthopedic consultation examination 
conducted in September 2000 (in regards to his right knee 
disability), the veteran informed the physician that he "had 
an original injury to his right knee in 1979 in Viet Nam with 
a concussion grenade."  A private surgical consultation of 
September 2000 noted the physician's opinion that the veteran 
"primarily has a psychiatric problem and secondarily a knee 
problem."

The veteran received a private psychiatric examination in 
October 2000.  He informed the examiner that he was seeking 
private examination in order to reestablish a diagnosis of 
PTSD so he could receive VA benefits.  The veteran reported 
as a stressor the incident of being in Vietnam investigating 
a narcotic drug smuggling ring for OSI.  He also reported 
that some time in 1976 or 1977 he had found his personnel 
file out in the open on his commander's desk.  He believed 
that this commander had left his identify be known to the 
criminal suspects of his investigation which in turn had led 
to attempts on his life.  The veteran reported that he had 
pulled a gun on his commander and threatened his life.  
Thereafter, he was placed in military psychiatric care.  The 
veteran indicated that during his military service he had 
used marijuana, heroin, morphine, Valium, amphetamines, and 
cocaine; but appears to claim that this use was in connection 
with his undercover activities on behalf of OSI.  The 
diagnostic impressions were PTSD and psychotic disorder 
(NOS).  

In December 2000, the veteran submitted his service personnel 
records that had been obtained with the help of his U. S. 
Senator.  These consisted of copies of AF Form 909s 
previously obtained through the NPRC.  In addition, these 
forms had detailed discussions of the veteran's activities at 
Vandenberg AFB provided by his supervisors during the review 
periods.  All descriptions noted the veteran's work in sheet 
metal fabrication.  There was no discussion of any type of 
temporary duty to another base or work as an undercover agent 
with OSI.  

The veteran noted that the initial evaluation (AF Form 909) 
had a beginning date of May 23, 1975.  He pointed out that he 
entered active duty in May 1975 and was in boot camp from May 
to August 1975 in San Antonio, Texas.  He contended that it 
would be inconsistent for his assigned unit to provide an 
evaluation for a period of time he was in boot camp at 
another location.  The veteran contended that this was 
evidence that the U. S. Government had tapered with his 
military records in order to cover up his work with OSI.  In 
a typed statement of January 2001 the veteran also noted 
inconsistencies in his service personnel records that he 
claimed seemed to imply his active service started in March 
1975.  He again claimed that these inconsistencies were proof 
that the U. S. Government had altered his service personnel 
records.  

In a typed description of his military service provided in 
December 2000, the veteran noted circumstances and stressor 
similar to those previously provided.  In addition, he 
alleged that the attempts to kill him during his military 
service had led to gun battles with his assailants.  He 
appears to claim that during his trip to Vietnam he tripped a 
wire that set off a concussion grenade.  This incident 
reportedly happened in October 1975 and resulted in him 
receiving a head wound with right knee and back injuries.  
The veteran alleged that while stationed at Vandenburg AFB he 
was assigned to fight heavy brush fires and apparently 
received an eye injury at that time.  He claimed that the 
Vandenburg AFB commanding officer, military fire chief, and a 
civilian fire chief were all burned to death trying to get 
him and other airmen out of a "fire trap."  He also claimed 
that OSI had allowed him to live with his mother in Phoenix, 
Arizona from June 1976 to May 1977 while he awaited his 
participation in Air Force courts martial.  

A handwritten statement purportedly prepared by the veteran's 
mother was received in December 2000.  She claimed that she 
and her husband had visited the veteran at Offutt AFB in 
September or October of 1975 while driving to see family in 
Iowa.  Sometime later, the veteran appeared at his mother's 
house unannounced acting very weird and would become easily 
irritated.  He had spent two months at home when his mother 
became suspicious and called "the base" to inquire if the 
veteran was AWOL.  She was informed that the veteran was not 
AWOL, but instead "on some special something" that the 
person would not and could not discuss with her.  After this, 
a man in a civilian suit who identified himself as an officer 
with the U. S. Air Force visited her home.  He told her that 
her son was "in some special detail [and] had been removed 
from the base for his safety."  She was informed that when 
his superiors felt it was safe, he would be told where and 
when to report for duty.  He left her house approximately one 
to one and a half months later to report for duty.  She 
claimed that the veteran had suffered with psychiatric 
symptoms ever since his stay at her house during his military 
service.  

A handwritten statement from the veteran's father received in 
December 2000 noted that he had visited the veteran at Offutt 
AFB in Omaha, Nebraska in November 1975.  He indicated that 
he had stayed with the veteran for two days on the base and 
met his supervisor.  

A private outpatient record of February 2001 indicated that 
the veteran's psychiatric symptoms were doing much better.  
The assessment was PTSD and psychosis (NOS).

In a handwritten statement of March 2001, the veteran claimed 
that from August 1975 to May 1977 he was assigned to the 
sheet metal shop at Offutt AFB on the request of OSI.  His 
supervisor was Technical Sergeant C.B.  He claimed that the 
service personnel records provided by the service department 
were fabrications and that his actual records had been 
destroyed.  

In a hand written statement of March 2001, the veteran argued 
that the anomaly of his service medical records showing 
service at Lackland AFB and Offutt AFB during the period of 
time that his performance appraisals indicated he was 
stationed at Vandenburg AFB prove that his original service 
personnel records had been destroyed and replaced by altered 
versions to cover his involvement with the OSI investigation.  
He asserted that he was stationed and sought medical 
treatment at Offutt AFB from August 1975 to May 1977 and was 
stationed at Vandenburg AFB from May 1977 to May 1979.  The 
veteran alleged that he worked in the metal shop at Offutt 
AFB under a Technical Sergeant C.B.  

The veteran was given a VA orthopedic examination in April 
2001 to evaluate his right knee disability.  He claimed that 
during this active military service he had spent a period of 
two weeks in Vietnam during 1975.  During his time in 
Vietnam, he claimed to have stepped on a booby trap and the 
ensuring explosion injured his right knee and knocked him 
unconscious.  He reported that he later awoke in a hospital 
with a swollen leg.  The veteran noted he reinjured his knee 
in 1979.  

During a VA eye examination of June 2001, the veteran claimed 
that he injured his eye during "flash burns" in 1975 and 
had several metal objects get in his eye during his military 
service.

In July 2001, the veteran submitted a unit history from the 
3902nd Civil Engineer Squadron stationed at Offutt AFB.  This 
history noted that the mobile force training of the "Offutt 
Prime BEEF C-Team."  This team was reportedly made up of the 
unit's craftsmen and technicians that, if required, when on 
deployment could become a mobile combat force.  The history 
indicated that in the fall of 1975 and spring of 1976 the 
mobile force underwent combat exercises at Camp Ashland, 
Nebraska and Tyndall AFB in Florida.  This history included 
the same picture submitted by the veteran in July 2000.  
Within the context of the unit history, this picture was 
presented as the veteran participating in military exercises 
conducted within the continental United States.  There is no 
indication in the unit history that this unit ever 
participated in any combat action.

The veteran was given a VA psychiatric examination in January 
2002.  This examiner indicated that he had conducted a review 
of the evidence in the claims file and found he seriously 
questioned much of the history presented by the veteran.  
This examiner found that the veteran did not meet the 
criteria for schizophrenia, based on this described symptoms.  
The diagnosis was personality disorder, probably of the 
antisocial personality type.  The examiner commented:

In summary, after much thought, 
reflection, and careful review of the C-
file, it is my opinion that at the 
present time, [the veteran] does not have 
a mental illness but rather a personality 
disorder...As is my custom and with the 
veteran's permission, I asked the wife to 
sit in.  In many cases in the past when 
the wife, in front of the veteran, is 
asked if she feels that she sees any 
psychological symptoms in her spouse, she 
is usually quite straightforward.  In 
this particular case, she becomes quite 
anxious and essentially politely refuses 
to answer the questions.  I attach 
considerable significance to this, but 
the basis for my above diagnosis is based 
on review of the C-file and my 
psychiatric examination.

In January 2002, VA received a handwritten letter from M.W. 
who purported to be the veteran's civilian supervisor at the 
sheet metal shop (3902nd Civil Engineer Squadron) on Offutt 
AFB.  He indicated the veteran had worked in his shop from 
August to September 1975.  In September 1975, the veteran was 
removed from the shop without explanation and the 
noncommissioned officer (C.B.) in charge was instructed to 
turn in the veteran's shop equipment.  

Also in January 2002, C.B. submitted a typed statement.  He 
acknowledged that the veteran had been stationed at Offutt 
AFB from September 1975 through some date in 1976, but the 
veteran's actual date of departure was unknown to C.B.  He 
also noted that the veteran had been assigned to the metal 
shop in the 3902nd Civil Engineer Squadron.  C.B. commented:

During this time he worked with the 
Office of Special Investigation.  
Anything pertaining to this records, 
personal, pay, medical or otherwise were 
taken care by the [OSI].

The veteran submitted a typed statement in August 2002.  He 
claimed that his training records dated from August 1975 to 
May 1977 are incorrect.  He also alleged that his service 
medical records dated from December 1975 to May 1977 were 
missing.  Attached to this statement was an application to 
the service department to correct his military records.  In 
this statement, he claimed that he had been assigned to OSI 
on Offutt AFB in July 1975 in order to help investigate a 
drug-dealing ring in the military.  There he received 
training from OSI.  He claimed that he was assigned to 3902nd 
"CES" in August 1975 as a cover for this investigation.  
The veteran claimed that the investigation went on for 14 
months.  At that time, his cover was blown and he was sent to 
Phoenix, Arizona for his protection.  His psychiatric 
problems reportedly started at this time.  He was told to 
report to Luke AFB to received pay and medical care.  The 
veteran alleged that while permanently stationed at 
Vandenburg AFB, he would be sent on temporary duty assignment 
to Offutt AFB for two to three months at a time to 
participate in the court martial of suspects he had helped 
apprehend.  In addition, the veteran claimed that he had 
participated in "EOD" training while stationed at Offutt 
AFB.  He noted that on one occasion sometime between 1975 and 
1977, he was loaded with the rest of the "Prime BEEF C-
Team" from Offutt AFB, flown on a cargo plane for 18 hours 
which included three stops, and upon landing at their 
destination was required to secure the area where the 
airplane had landed.  The veteran seems to imply that this 
location was somewhere outside of the United States.  The 
veteran claimed that OSI informed him he had been awarded an 
OSI Commendation Award, Airman's Performance Award (for 
service above the call of duty), EOD Participation, and 
Marksman Award for M-16 and handgun.

A letter from the Department of the Air Force dated in June 
2002 verified he had active service from May 1975 to May 
1979.  His authorized awards included the Air Force 
Outstanding Unit Award, the Air Force Good Conduct Medal, and 
the Air Force Longevity Service Award.  The service 
department found that there was no evidence the veteran had 
performed any duties, assigned or attached, with the OSI or 
EOD.  His only verified military duty was as a base sheet 
metal specialist.  There was no evidence that the veteran was 
recommended for, or awarded, a decoration.  

In August 2002, the veteran submitted additional copies of 
his service personnel records.  These included an On The Job 
Training Record signed by the veteran that indicated he had 
begun training in August 1975 and was expected to complete it 
in September 1976.  His supervisor was listed to be Technical 
Sergeant C.B.  The veteran's commander indicated that he had 
conducted an initial interview with the veteran in early 
September 1975; however, this document failed to note to what 
unit or base the veteran was assigned.  Also included was AF 
Form 797 (Job Proficiency Guide).  This form was eight pages 
long; with pages one and two dated "31 May 75" and pages 
three through eight dated "31 March 75."  

In October 2002, the veteran informed VA that he had received 
medical treatment, to include a hospitalization, at a U. S. 
Army medical center on Fort Huachuca, Arizona for this 
claimed disability from January 1975 to the present time.  
This facility responded to VA's request for records in 
November 2002.  The Army medical center reported that the 
veteran had no records at its facility.

A handwritten letter from the veteran's ex-spouse was 
received in November 2002.  She alleged that the veteran did 
not actually suffer with a mental illness, but had acted this 
way in order to obtain government disability benefits.  The 
spouse claimed that the veteran had told her he knew "how to 
play the system" in order to obtain unjustified disability 
compensation.  She indicated that in addition to his VA and 
SSA compensation, he worked in a gym that his father owned 
and was paid undisclosed wages.  The spouse implied that the 
veteran had misled a VA examiner about his symptoms and 
history while in her presence.  She also claimed that the 
veteran's current physical disabilities were the result of 
post-service injuries connected with his current job and not 
due to military events.  

In July 2003, the veteran was seen at a VA medical center for 
psychiatric complaints, primarily sleep problems.  He 
reported that his medical history included psychosis, 
schizophrenia, and paranoia.  The veteran also reported that 
he had recently gone through a divorce and described his 
former spouse as extremely jealous.  He claimed that at one 
point she had drawn a gun on him and threatened to shoot him, 
and the veteran denied that he had done anything to provoke 
her.  The veteran requested treatment in the facilities PTSD 
program based on his alleged history as an undercover drug 
agent during his military service.  The physician that 
conducted the initial triage interview commented:

I had the impression of a considerable 
discrepancy between [the veteran's] 
report of past psychiatric diagnosis and 
how he presents today...He is one of those 
people for whom there is a lot of 
questions regarding legitimacy.

The veteran was referred for a formal psychiatric evaluation.  
He claimed that he was unable to sleep due to knee pain.  
When asked about his history, he reportedly noted vague 
references to psychotic behavior and work as an undercover 
narcotics agent during his military service.  He noted that 
when he currently saw drug users he experienced psychiatric 
symptoms.  The veteran also claimed to have undergone a booby 
trap injury in Vietnam in 1975.  The assessment was insomnia 
secondary to chronic pain.  It was noted by the examiner that 
it was not clear if the veteran suffered with any other 
psychiatric disorder, as there is some question to the 
veracity of his reported history.  Outpatient follow-up 
visits in July and August 2003 continued to note assessments 
of insomnia secondary to knee pain.  

In September 2003, the veteran was afforded VA psychological 
testing and evaluation.  He claimed that he had injured his 
right leg during a booby trap explosion while he was working 
as a military undercover narcotics agent.  It was reported 
that he initially claimed this incident had occurred in 
Vietnam, but later stated that he was unsure where the 
incident had happened.  The veteran noted that he had last 
worked in 1997 and had been forced to quit due to his leg 
injury.  Based on an interview with the veteran and the 
psychological testing, the examiner concluded:

[The veteran's] psychological test data 
tends to support the impression that his 
story is a manifestation of delusional 
ideation rather than being consciously 
fabricated.  Some disruption in his 
cognitive functioning...could be 
interpreted as related to an underlying 
inflexible, concrete orientation that 
might go along with someone with such an 
extreme fixed delusion.  On the other 
hand, personality disorder features were 
also suggested by [the testing results].  
However, [the test results are not] 
enough to rule out that what is seen is 
only related to Axis II diagnosis rather 
than an Axis I (Delusional Disorder, 
Persecutory Type).

These results can't rule out the 
possibility of Paranoid Schizophrenia 
although the absence of negative signs of 
schizophrenia (blunted affect, alogia and 
avoltion) do not seem present although 
they often are not in paranoid 
schizophrenia.  There could also be an 
underlying personality disorder although 
the brief history of his developmental 
years didn't suggest antisocial features.

While the issue of compensation confounds 
the situation, some long-term contact 
might help sort out a differentiation 
between delusional disorder, paranoid 
schizophrenia or the less likely, in my 
opinion, possibility that this is a 
conscious attempt to deceive in the 
service of compensation seeking.

The veteran's ex-spouse submitted a typed statement, an 
audiotape, and other documents to VA in September 2003.  In 
this statement, she claimed that the veteran had knowingly 
committed fraud against VA by claiming to have a psychiatric 
disability that did not exist and physical disabilities that 
were in fact caused by post-service injuries.  She revealed 
that she married the veteran in October 2001 and divorced him 
in May 2003.  She indicated he had left her and her children 
in November 2002.  The ex-spouse noted that the veteran 
insisted on taking a life insurance policy out on her soon 
after they were married and, thereafter, would make threats 
against her life.  She claimed that the veteran told her that 
a friend of his had coached him on how to play act symptoms 
in order to file claims against VA.  The ex-spouse reported 
that the veteran would purposely dress in a fashion not 
typical for him (green military jacket, braces on his legs, 
and dark glasses) and act "psycho" when attending VA 
examinations.  It was also reported that the veteran never 
took any of the prescription medication given to him for his 
psychiatric complaints, but would merely file the 
prescriptions and keep the medicine in bags at his house.  
She noted that during the VA examination she had accompanied 
the veteran, he had threatened her life if she revealed he 
was making up this disability.  The ex-spouse reported that 
the picture submitted by the veteran that he alleged was of 
him in Vietnam, was actually a picture of him in training 
camp.  She claimed that the veteran knowingly lied about his 
experiences in Vietnam.  

The ex-spouse also alleged that the veteran's parents were 
aware that the veteran was committing fraud in his claims to 
VA.  She indicated that the veteran's father was paying him 
$1,200.00 "under the table" for work he did at his father's 
gym.  The ex-spouse claimed that the veteran would brag to 
others about the deception he was committing against VA.  She 
alleged that the veteran threatened her with violence if she 
did not cooperate with this fraudulent activity.  

The ex-spouse's daughter also prepared a letter.  She 
asserted that the veteran worked as a trainer at a gym and as 
a "Ranger" with a local police department.  The daughter 
indicated her feeling that the veteran did not suffer with a 
psychiatric disability due to his military service.  Multiple 
lay statements purported to be from the couple's friends, it 
was reported that the veteran worked as a personal trainer at 
a gym from 1999 to 2003.  

Also submitted by the ex-spouse was an audiotape that 
contained a statement from her and conversations she had with 
friends that noted similar allegations to that presented in 
her written statement.  In addition, was a recording of a 
conversation she had with the veteran.  In this conversation, 
she complained about the veteran's presentation at his 
interviews before VA.  He responded that he did have an 
illness and would play "stupid" when VA wanted him to play 
stupid.  The ex-spouse also recorded a conversation with the 
veteran's mother.  In this conversation, the ex-spouse 
complained that the veteran was receiving money "under the 
table" from his father at his business.  The mother 
responded that she did not know anything about this subject 
and that the ex-spouse did not have any proof that this 
activity had occurred.  The mother also repeatedly chastised 
the ex-spouse for publicly accusing her husband and son of 
this activity and that in doing so she would get other 
"innocent" people hurt by such accusations.  However, the 
mother indicated she would talk to the veteran's father and, 
with the veteran's approval, try to get him to send her some 
money.


Service Connection for PTSD

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by active service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  According to 
38 C.F.R. § 3.303, a personality disorder is not a disease or 
disability that is entitled to service connection under the 
applicable laws and regulations.  Service connection for PTSD 
requires medical evidence diagnosing the condition in 
accordance with the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL OF MEDICAL DISORDERS (4th ed. 1994) 
(DSM-IV), credible supporting evidence that the claimed in-
service stressors actually occurred, and a link, established 
by medical evidence, between the current symptomatology and 
the claimed in-service stressors.  If the claimed stressor is 
related to combat, service department evidence that the 
veteran engaged in combat or that the veteran was awarded the 
Purple Heart, Combat Infantryman Badge, or similar combat 
citation will be accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed in-service 
stressor.  38 C.F.R. §§ 3.304(f), 4.125(a); see also Cohen v. 
Brown, 10 Vet. App. 128, 137-138 (1997); Moreau v. Brown, 9 
Vet. App. 389, 394- 395 (1996). 

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy," as established by recognized 
military combat citations or other official records.  If the 
VA determines that the veteran engaged in combat with the 
enemy and his alleged stressor is combat-related, then the 
veteran's lay testimony or statement is accepted as 
conclusive evidence of the stressor's occurrence and no 
further development or corroborative evidence is required, 
providing that such testimony is found to be "satisfactory," 
i.e., credible, and "consistent with the circumstances, 
conditions, or hardships of service."  See 38 U.S.C.A. § 
1154(b); 38 C.F.R. 3.304(f); Cohen v. Brown, 10 Vet. App. 
128, 146-47 (1997); Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).  If, however, VA determines either that the veteran 
did not engage in combat with the enemy or that the veteran 
did engage in combat, but that the alleged stressor is not 
combat related, the veteran's lay testimony, by itself, is 
not sufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain service records 
that corroborate the veteran's testimony or statements.  See 
Cohen v. Brown, 10 Vet. App. at 147; Zarycki, 6 Vet. App. at 
98.

Based on the veteran's descriptions of his in-service 
stressors, his military medical and personnel records, his 
unit's history, and the findings of the Department of the Air 
Force in June 2002; the Board finds that the veteran did not 
engage in combat with an enemy.  The phrase "engaged in 
combat with the enemy" found at 38 U.S.C.A. § 1154(b) 
requires that a veteran have participated in events 
constituting an actual fight or encounter with a military foe 
or hostile unit or instrumentality.  The determination of 
whether a particular veteran engaged in combat with an enemy 
is a factual determination based on the circumstances of a 
particular veteran's military service.  VAOPGCPREC 12-99 
(Oct. 18, 1999); see also Gaines v. West, 11 Vet. App. 353 
(1998).  

Initially, the Board will address the veteran's allegation 
that his real service medical and personnel records have been 
destroyed to cover his activities with OSI.  In support of 
this allegation, he has pointed to discrepancies in his 
service personnel records; specifically the AF Form 909 
(Airman Performance Report) that noted a beginning date in 
late May 1975 and the AF Form 797 (Job Proficiency Guide) 
that had some pages dated in March 1975.  The Board finds 
that in each case the likely explanation is simply a 
typographical error.  Regarding the AF Form 909 dated in late 
May 1975, the service medical records indicate that the 
veteran was transferred to Vandenburg AFB in May 1976.  It is 
clear to the Board that the appraisal period was noted in 
error to begin in May 1975, instead of the actual period 
beginning in May 1976.  This finding is supported by the 
indication on this form that the period appraised consisted 
of 208 days.  This number of days would only cover a period 
from May 1976 to November 1976, not from May 1975, which 
would be a period over 365 days in length.  The AF Form 797 
that alternatively noted the veteran's entrance date as 
either March or May 1975 also appears to be just a 
typographical error.  The first page of this form accurately 
notes entrance into active service in May 1975, a date 
supported overwhelmingly by the other service personnel and 
medical records.  Only the latter pages of this form contain 
the incorrect date of March 1975.

The veteran has also made much that his DD Form 214 indicated 
that a "Copy 5 - Destroyed", alleging that this proves that 
service records which would verify his assertions were 
destroyed upon his separation.  It is noted by the Board that 
this allegation was fully addressed by the RO in its letter 
of September 2000 and the SOC of October 2001, which informed 
the veteran that this reference merely indicated that copy 5 
of his DD 214 had been destroyed for clerical reasons.  There 
is no indication in this reference, or any other service 
document, that any other record other than copy 5 of the DD 
214 was destroyed.  Nor is there any evidence that this copy 
of the DD 214 contained any information not reported on the 
available copy.  

In August 2002, the veteran claimed that his service medical 
records dated from December 1975 to May 1977 were missing.  
This is not the case.  VA has obtained the veteran's military 
outpatient records during this period that contain outpatient 
records dated in December 1975, January 1976, and July 1976 
which noted treatment for his gastrointestinal complaints; 
records dated in November 1976 that noted treatment of an 
upper respiratory infection; and, records dated in March and 
April 1977 that noted treatment of a low back strain.  
Finally, the Board's findings regarding the allegations of 
missing or destroyed records are supported by the NPRC notice 
of March 2000 and the Department of the Air Force's 
determination of June 2002 that found no verification of the 
veteran's allegations in the military department records.  

According to the presumption of administrative regularity, VA 
is to presume that government officials carry out their 
duties in good faith and proof to the contrary must be almost 
irrefragable to overcome that presumption.  See Clemmons v. 
West, 206 F.3d 1401 (Fed. Cir. 2000).  The only evidence to 
support his allegations of missing service records, and the 
fact that he engaged in undercover activity with OSI, are two 
lay statements purported to be from his supervisors during 
his military service and a lay statement reported to have 
been prepared by his mother.  

The civilian supervisor (M.W.) indicated that the veteran had 
been inexplicably removed from his shop on Offutt AFB in 
September 1975, but did not confirm that the veteran 
participated in activities under OSI.  The second statement 
from the veteran's military supervisor (C.B.) indicated that 
the veteran did work for the OSI from September 1975 to 
sometime in 1976.  C.B. failed to provide any details 
regarding this service or the veteran's circumstances 
regarding his work for OSI.  His mother alleged in December 
2000 that military personnel had informed her that her son 
was involved in a special operation with OSI.   

Unfortunately, the evidence presented by the veteran's 
purported in-service supervisors is inconsistent with the 
veteran's assertions of his service with OSI in 1975 and 
1976.  In his statement of July 2000, the veteran claimed 
that he continued to work in the metal fabricating shop at 
Offutt AFB during normal daylight hours, but engaged in 
undercover activity during evening hours.  This description 
is inconsistent with the lay statements from the purported 
supervisors who appear to indicate that the veteran was 
removed from the metal fabricating shop in September 1975 to 
work for OSI.  In addition, these lay statements are 
inconsistent with the unit history of the 3902nd Civil 
Engineers Squadron provided in July 2001.  This history, 
which contains pictures of both the veteran and his military 
supervisor C.B., indicated that the veteran participated in 
training exercises in Nebraska and Florida during the fall of 
1975 and spring of 1976.  The Offutt Prime BEEF C-Team 
reportedly consisted of Air Force personnel that were 
regularly craftsmen and technicians who would be called on in 
extreme circumstances to participate in combat operations, 
usually to defend an Air Force installation.  The veteran's 
participation in this team would infer that he had continued 
to work in the Offutt AFB metal fabricating shop throughout 
the fall of 1975 and spring of 1976.

As noted below, the Board finds that the veteran's lay 
assertions, to include those reportedly prepared by his 
family members, are not creditable.  Therefore, the statement 
submitted in December 2000 from his mother would not support 
a finding that any service medical records are missing or 
have been altered. 

Based on this evidence, the Board concludes that the veteran 
has not submitted the "irrefragable" evidence to overcome 
the presumption of administrative regularity.  In the end, 
the veteran has merely made bald allegations that his service 
records are missing or destroyed by the service department to 
cover up his activities with OSI, and submitted 
unsubstantiated lay statements in support of these 
allegations.  This type of evidence does not refute the 
verified information contained in the available service 
records.

There is no evidence that the veteran was awarded a 
medal/decoration for combat or valor.  In addition, there are 
no decorations or contemporaneous military evidence that the 
veteran participated in any type of military campaign against 
an enemy of the United States, or engaged in actual combat 
with an enemy.  The only allegations of violent stressors 
made by the veteran concern actions of alleged drug 
traffickers, not actions of an opposing military force.  Even 
these violent encounters are not corroborated by his service 
records or the Department of the Air Force's findings of June 
2002.  The veteran has alleged that he engaged in gun battles 
with the purported suspects and that during a trip to Vietnam 
(or some other location he did not know the whereabouts) 
sometime in 1975 or thereafter he engaged in a gun battle and 
detonated a booby trap causing various physical injuries to 
include his right knee, low back, and eyes.  There is 
absolutely no evidence in the military records that these 
incidents happened.  The veteran's noted in-service medical 
complaints and injuries were never attributed to any type of 
combat or violent encounter.  As the service records fail to 
indicated that the veteran participated in combat with an 
enemy force, or for that matter in any type of violent 
activity, the Board finds that he did not engage in combat 
and the presumptions at 38 U.S.C.A. § 1154(b) are not for 
application in the current case.

As the veteran's exposure to combat cannot be presumed, there 
must be probative and creditable evidence that the veteran's 
alleged stressors happened.  As discussed above, the lay 
statements from M.W. and C.B. are not found creditable as 
they are inconsistent with the veteran's service records, the 
unit history from the 3902nd Civil Engineers Squadron, and 
the veteran's own allegations of his service with OSI.  
Turning to the specific stressors, the Board finds that the 
veteran has indicated the following stressors occurred during 
his military service:  1) working undercover with OSI by 
buying illegal drugs from military personnel engaged in drug 
trafficking and later participating in numerous court martial 
proceedings; 2) being flown to Vietnam (or some other foreign 
location) to participate in the smuggling of illegal drugs in 
the bodies of dead American soldiers and detonating a booby 
trap during this trip which left him with physical injuries; 
3) confronting his OSI supervisor with a firearm and 
threatening to kill him for releasing his name to the 
suspects he had implicated; 4) numerous in-service attempts 
on his life that resulted in gun battles and a June 1979 
automobile accident; and, 5) fighting brush fires while 
stationed at Vandenburg AFB which resulted in his eye injury 
and the death of his commanding officer.

Taking each alleged stressor in turn, the Board finds that 
the evidence presented by the veteran himself is inconsistent 
and is not corroborated by the contemporaneous service 
records.  (Please note that the dates in parentheses are the 
date of examination or statement in which the veteran's 
claims were made.)  Regarding his undercover work with OSI, 
the veteran claimed in August 1994 that this work began at 
the time he was first treated for an ulcer in September 1975 
(August 1994 & July 2000), that work began in August 1975 
(March 2001), or that this work began in July 1975 (August 
2002).  He variously claimed that his undercover assignment 
lasted on Offutt AFB from September 1975 to August 1976 (July 
2000), from 1975 to 1976 (March 2000), or from July 1975 to 
September 1976 (August 2002).  He claimed that he had been 
stationed at Offutt AFB from September 1975 to March 1977 
(July 2000), from August 1975 to May 1977 (March 2001), or 
from August 1975 to September 1976 (August 2002).  He claimed 
that he had gone AWOL to his mother's residence due to the 
stress of his undercover work (or alternatively that OSI sent 
him there for his protection).  The veteran's stay at his 
mother's residence was variously reported to be at a home in 
Missouri until an undisclosed date to his separation from the 
military in May 1979 (August 1994), at the end of 1976 for a 
period of six months (presumably to the middle of 1977) 
(March 2001), from June 1976 to May 1977 at a home in 
Phoenix, Arizona (December 2000), or from an undisclosed date 
for an apparent period of three and a half months (mother's 
statement of December 2000).  He claimed to have been 
stationed at Vandenburg AFB and to have participated in court 
martial proceedings by temporary duty assignment to Offutt 
AFB, from March 1977 to February 1979 (July 2000) or from May 
1977 to May 1979 (March 2001).  The veteran has also claimed 
that he was stationed at, or told to report for pay and 
medical care to, Luke AFB in 1977 (March 2000) and/or 1979 
(July 2000).

The veteran's alleged dates of service and station are 
inconsistent among themselves.  The service records do not 
corroborate these dates.  Even the circumstances of the 
veteran's stay with his mother are inconsistent, with the 
residence variously reported to be in Missouri or Arizona, 
the reasons being AWOL or being sent by supervisors for his 
own protection, and the length of stay lasting from three and 
a half months to a period of years.  The service medical 
records, to include his dental records, provide a clear time 
reference for the veteran's place of station during his 
military service.  The veteran was stationed at Lackland AFB 
from May 1975 to August 1975, at Offutt AFB from August 1975 
to May 1976, and at Vandenburg AFB from May 1976 until the 
completion of his enlistment.  This timeline does not match 
the veteran's reported military service, except for his 
assignment to Offutt AFB in August 1975.  There is no 
indication in the service records that the veteran was ever 
stationed or treated at Luke AFB.  

It is alleged by the veteran that his in-service ulcers are 
evidence of his stressful undercover work for OSI.  However, 
service medical records dated in September 1975 noted 
gastrointestinal complaints that had existed for the past 
year, thereby predating his entrance into military service.  
Radiological studies of October 1975 found "healed" 
duodenal ulcers, but no current disease pathology.  The 
military separation examiner of March 1979 opined that the 
veteran's duodenal ulcer bleeding that had become symptomatic 
in 1975 was due to an allergic reaction to aspirin.  The 
contemporaneous military evidence does not support the 
veteran's allegation of ulcer symptoms related to any 
undercover work.

While the veteran claimed to VA healthcare givers in June 
1979 that initial treatment of a right knee injury occurred 
in April 1979, the contemporaneous service medical records do 
not verify such treatment.  There is no evidence in the 
service records that the veteran was assigned for TDY duty to 
Offutt AFB after arriving for duty at Vandenberg AFB in May 
1976.  There is no contemporaneous service evidence that the 
veteran was AWOL or temporarily assigned to live at a private 
residence during his military tour.  There is no 
contemporaneous military evidence that the veteran 
participated in undercover operations with OSI.

The veteran has variously claimed that he was in Vietnam or 
some other foreign location in connection with his 
investigation of military drug traffickers sometime in 1975 
(April 2001), October 1975 (December 2000), August 1976 (July 
2000), or 1979 (September 2000).  In his statement of April 
2000, the veteran claimed that he developed his ulcers soon 
after his return from this trip to Vietnam.  As the first 
service record noting treatment for ulcers is dated in 
September 1975, this statement (in connection with his claims 
of the start of undercover work on Offutt AFB in August 1975) 
would place him in Vietnam either in August or September 
1975.  The dates given for this trip make the claimed in-
service stressor implausible.  According to 38 C.F.R. § 3.2, 
the recognized period of the Vietnam War (Era) ended on May 
7, 1975, a date prior to the veteran's entry into active 
service.  This date encompasses the evacuation of all U. S. 
personnel from South Vietnam and its fall to communist 
forces.  The Board finds it implausible, without some type of 
independent/corroborate evidence, that the veteran would have 
been in Vietnam after May 1975 as from this date that nation 
was effectively controlled by a communist government hostile 
to Americans and their interests.

In support of this allegation, the veteran has submitted a 
picture of himself in military attire holding a weapon.  He 
alleged in July 2000 that OSI operatives took this photograph 
during his trip to Vietnam.  However, the unit history for 
the 3902nd Civil Engineers Squadron obtained in July 2001 
clearly attributed this photograph to stateside exercises 
with no indication that foreign travel, let alone travel to a 
hostile government, was involved.  The veteran has also 
alleged that he sustained substantial injuries to his right 
knee, back, eye, and head during this episode when he set off 
a concussion grenade.  On the VA examination of April 2001, 
he alleged that this concussion grenade had knocked him 
unconscious resulting in hospitalization.  The veteran did 
receive outpatient treatment for low back and eye complaints, 
but there is no indication in the service medical records 
that these complaints were related to a traumatic explosion.  
The service medical records do not contain any reference to a 
hospitalization for a concussive injury.  Thus, there is no 
objective/independent evidence to establish that the veteran 
traveled to Vietnam (or any other foreign location) during 
his military service and sustained substantial injuries.

It is alleged in a statement of October 2000 that the veteran 
threatened his supervisor at OSI with a firearm after he 
learned this individual had disclosed his true identify to 
suspected drug traffickers.  He claimed that after this 
incident he was placed in psychiatric care.  As noted above, 
there is no military or contemporaneous evidence to 
corroborate that the veteran served with OSI.  The only 
reference to psychiatric treatment in the service medical 
records is in December 1975 when the veteran was referred to 
the mental hygiene clinic for complaints of a long-standing 
problem with insomnia.  He indicated that there was no 
apparent reason for his decreased sleep.  On his separation 
examination of March 1979, the veteran affirmatively denied 
any past medical history for psychiatric symptoms.  The Board 
finds that the service medical records fail to indicate that 
the stressful event related by the veteran or its resulting 
psychiatric destabilization actually occurred.  

The veteran has claimed that suspected drug traffickers made 
numerous attempts on his life for his involvement in an OSI 
investigation.  As noted above, there is no contemporaneous 
military evidence that the veteran participated in OSI 
investigations.  He claimed that these attempts occurred in 
1976, 1977, and 1979.  The first attempt on his life 
reportedly occurred in 1976 and thirty days later he was 
hospitalized for psychiatric problems (March 2000).  Again, 
the service medical records do not indicate any 
hospitalization for psychiatric treatment and the veteran 
denied a history of such symptoms on his separation 
examination of March 1979.  Other alleged attempts were made 
on his life at Luke AFB in 1977 and 1979 (August 1999, 
September 1999, March 2000, July 2000).  However, the 
circumstances of these attempts as related by the veteran are 
inconsistent.  In August 1999 and March 2000, the veteran 
indicated that his car was bumped during a high-speed chase 
from his pursuers resulting in his right knee injury.  
However, in September 1999 he appears to indicate that the 
1979 injury was when a "golf cart" he was in was rolled 
over during such a pursuit and he was left for dead.  The 
contemporaneous medical evidence does not support these 
claims of an attempt on the veteran's life.  There is no 
medical evidence of treatment for a motor vehicle accident in 
the service medical records.  VA treatment records dated in 
June and July 1979 do describe treatment of a right knee 
injury that the veteran reported was initially sustained in a 
motor vehicle accident at Luke AFB in April 1979.  However, 
he did not relate this injury to any violent incident or 
being chased by another vehicle.  Thus, the Board finds that 
the contemporaneous evidence has not corroborated any attempt 
on the veteran's life from drug traffickers.

Finally, the veteran asserted that he had injured his eye 
while fighting brush fires around Vandenburg AFB.  He claimed 
that these fires had killed his commanding officer during a 
rescue attempt.  The service medical records do report a few 
eye injuries with foreign bodies found in the eye on 
examination while at Vandenburg AFB.  However, on no occasion 
was it reported that these injuries where the result of a 
brush fire.  There is no evidence to corroborate the 
veteran's claim he fought brush fires or that his 
commandeering officer was killed in such a fire.  The eye 
injuries reported in the service medical records appear 
wholly consistent with the veteran's MOS as a metal 
fabrication specialist.  

Based on the above evidence and analysis, the Board finds 
that there is no contemporaneous military or medical evidence 
that would corroborate that the veteran's claimed stressors 
actually occurred.  While he has submitted recent lay 
statements from his mother and individuals purported to be 
his supervisors at Offutt AFB, this evidence is seriously 
compromised by the repeated inconsistencies noted in the 
veteran's statements.  Of special significance in assessing 
the veteran's credibility, to include the credibility of the 
lay statements he submitted to the Board, is the assertions 
and photograph he submitted in July 2000.  He prepared a 
detailed statement of a trip to Vietnam with drug traffickers 
that appears to be implausible based on the end of the 
Vietnam War (to include U. S. activity in this war) in May 
1975.  Attached to this evidence was a photograph of the 
veteran purported to have been taken by OSI in Vietnam.  The 
caption of this photograph was partially redacted.  Unit 
history of the 3902nd Civil Engineer Squadron obtained in 
July 2001 directly contradicts the veteran's claim.  This 
history clearly attributes the photograph to training 
exercises within the continental United States.  The military 
history, in combination with the veteran's sloppy attempt to 
redact the photograph in an effort to corroborate an 
implausible claim, clearly show the veteran consciously 
attempted to mislead VA into granting disability benefits for 
which he was not entitled.

This finding is corroborated by the veteran's later 
discussion of his "trip" in August 2002 when he claimed he 
was not aware of his destination and did not attribute this 
trip to drug trafficking or working for OSI.  In addition, 
his ex-spouse has submitted multiple lay statements that 
assert the veteran has fabricated evidence and misled VA 
examiners.  She corroborated these claims with lay evidence 
that the veteran has in fact worked as a personal trainer 
during a period he claimed he was unemployed, a telephone 
conversation with the veteran in which he clearly indicated 
he had exaggerated his symptomatology to VA personnel in 
order to obtain VA benefits, and the VA examiner's comments 
regarding the ex-spouse's behavior at the examination in 
January 2002 when she failed to corroborate the veteran's 
claims.  This evidence in combination with the veteran's 
inconsistent and implausible claims of in-service stressors 
leads the Board to conclude that he has consciously 
fabricated evidence in an attempt to obtain VA benefits.  See 
38 C.F.R. § 3.901(a), (b) (Fraud is defined as an act 
committed when a person knowingly makes or causes to be made 
or conspires, combines, aids, or assists in, agrees to, 
arranges for, or in any way procures the making or 
presentation of a false or fraudulent affidavit, declaration, 
certificate, statement, voucher, or paper, concerning any 
claim for benefits under the laws administered by VA.  Any 
person who commits fraud may forfeit all rights to benefits 
under all laws administered by VA.)

Therefore, his lay statements and the lay statements he 
submitted purportedly from his family, friends, and in-
service supervisors are not creditable.  Regardless, the 
overwhelming preponderance of the contemporaneous service 
records, in addition to the service department's 
determination of June 2002, are against a finding that the 
veteran was exposed to any of his claimed in-service 
stressors.

The Court held in Cohen v. Brown, 10 Vet. App. 128, 153 
(1997), that if a veteran has received a diagnosis of PTSD 
from a competent medical professional, the VA must assume 
that this diagnosis was made in accordance with the 
applicable psychiatric criteria in regard to the adequacy of 
the symptomatology and the sufficiency of the stressor.  If 
the veteran has received such a diagnosis, the VA can only 
reject it based on a finding that the preponderance of the 
evidence is against: 1) a PTSD diagnosis, 2) the occurrence 
of the in-service stressor(s), or 3) the connection of the 
present condition to the in-service stressor.  The adequacy 
of a stressor, sufficiency of symptomatology, and diagnosis 
are all medical determinations.  See 38 C.F.R. § 4.125(b); 
Cohen, 10 Vet. App. at 143, 144.  However, it is the Board's 
responsibility to assess the credibility and weight to be 
given to evidence.  The VA is required to submit a clear 
analysis of the evidence that it finds persuasive or 
unpersuasive with respect to a particular issue.  38 U.S.C.A. 
§ 7104(d)(1) (West 1991); See also Hayes v. Brown, 5 Vet. 
App. 60, 69 (1993).  If a preponderance of the evidence is 
against a claim, then it is to be denied.  Hayes, 5 Vet. App. 
at 70; see also Cohen, 10 Vet. App. at 150, 151 (The Board 
may deny a claim for service connection for PTSD, after 
appropriate medical clarification has been obtained, based on 
an adequate statement of reasons and basis).

The veteran has asserted that his current psychiatric 
disability is PTSD and related to his military service.  
However, as a layperson, he is not competent to render 
diagnoses or opinions on etiology.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Therefore, the Board must 
solely rely on the medical evidence and competent medical 
opinion when adjudicating these issues.

The VA outpatient and private healthcare records have noted 
diagnoses of PTSD related to the veteran's claimed in-service 
stressors.  However, these diagnoses were based on an 
inaccurate military and medical history related by the 
veteran and not on a comprehensive review of his treatment 
records.  Based on the Court's opinions in Hayes and Cohen, 
the Board is not required to accept all physicians' opinions 
as equally persuasive.  The majority of the medical opinions 
that diagnosed PTSD appear to be based on the veteran's 
subjective claims regarding his alleged stressors and medical 
history.  Thus, these medical opinions would not carry the 
same probative value as a diagnosis based on a thorough 
examination of the veteran, psychological testing, and a 
thorough review of his military and medical history.  See 
Godfrey v. Brown, 8 Vet. App. 113 (1995) (The VA is not 
required to accept a physician's opinion that is based upon 
the claimant's recitation of medical history.)  

The more comprehensive VA examinations, to include those 
based on an interview with the veteran and a review of the 
medical evidence associated with the claims file, have failed 
to provide any definitive diagnosis for PTSD.  On VA 
psychiatric examination in September 1999, the examiner noted 
"symptoms of PTSD" existed, but diagnosed the current 
disorder as chronic paranoid schizophrenia.  In other VA 
psychiatric examinations dated in September and November 
1999, the examiners noted diagnoses of PTSD, but indicated in 
September 1999 that the veteran's related history was 
questionable enough to make this diagnosis uncertain; and in 
November 1999, that the PTSD diagnosis was questionable.

The most comprehensive psychiatric examination to date was 
afforded by VA in January 2002.  This examination was based 
on both an interview with the veteran and his spouse, and the 
examiner's review of his claims file.  Based on this 
evidence, the examiner noted that he had serious questions 
regarding the veteran's related history.  The diagnosis was a 
personality disorder (probable anti-social personality type).  
The determination that the veteran does not currently suffer 
with PTSD has been confirmed by VA outpatient examiners since 
January 2002, on psychiatric examination in July 2003, and 
psychological evaluation/testing in September 2003.  The 
examiner of July 2003 questioned the veteran's veracity and 
only diagnosed insomnia secondary to physical pain.  While 
the VA psychologist of September 2003, based on both an 
interview of the veteran and psychological testing, found it 
less likely that the veteran was attempting to deceive his 
examiners, this psychologist still did not find sufficient 
evidence that would warrant a diagnosis of PTSD.  The Board 
finds that the most persuasive medical opinions, those of 
January 2002 and September 2003, have determined that the 
veteran does not currently suffer with PTSD as a result of 
his military service.


Conclusion

The contemporaneous military evidence does not corroborate 
the veteran's alleged in-service stressors.  The veteran's 
and other's lay statements submitted to VA that purport to 
verify these stressors are not creditable.  Finally, the most 
probative medical evaluations have ruled out a diagnosis of 
PTSD.  While the appellant and other lay witnesses are 
competent to report symptoms, a preponderance of the medical 
findings does not support a diagnosis of PTSD.  The Board 
finds that the examination reports prepared by competent 
professionals, skilled in the evaluation of disabilities, are 
more probative of a diagnosis and etiology of a disability, 
than the lay statements.  See Cartright v. Derwinski, 2 Vet. 
App. 24, 25 (1991) (Holding that interest in the outcome of a 
proceeding may affect the credibility of testimony.)  
Therefore, the Board must deny the veteran's claim for 
entitlement to service connection for PTSD.

According to 38 U.S.C.A. § 5107(b), when there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to a claim, the 
benefit of the doubt must be resolved in the veteran's favor.  
However, as the preponderance of the evidence is against the 
veteran's claim for entitlement to service connection for 
PTSD, the provisions of 38 U.S.C.A. § 5107(b) are not for 
application.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 
(1990).


ORDER

Entitlement to service connection for PTSD is denied.




	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



